EXAMINER’S COMMENT(S)
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Application and Claims Status
Applicant’s amendment and response filed on 01/22/2021 are acknowledged and entered.

Claims 1, 2, 4, 8, 12, 13, 22, 23, 29-30, 46-55, 58, 60, 62, and 66-72 were pending.  In the amendment as filed, applicants have amended claims 60, 62, and 72; and cancelled claims 68-70.  No claims have been added.  Therefore, claims 1, 2, 4, 8, 12, 13, 22, 23, 29-30, 46-55, 58, 60, 62, 66, 67, 71, and 72 are currently pending and under consideration in this Office Action.

Claims 1, 2, 4, 8, 12, 13, 22, 23, 29-30, 46-55, 58, 60, 62, 66, 67, 71, and 72 are allowable.

Information Disclosure Statement
The information disclosure statement (3 pages total) filed 01/22/2021 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly 
This IDS is improper for the following reasons:
Some of the listed co-pending applications have been cited in the PTO-890 mailed on 10/24/2019 as a US Patent Application Publication number, and as a result are considered duplicate.
These listed co-pending applications have been reviewed on 10/18/2019 and 09/21/2020 (see Search Notes).
As recognized by MPEP 609.04(a)(II), 37 CFR 1.98(a)(2)(iii) requires a copy of a pending U.S. application that is being cited in an IDS if (A) the cited information is not part of the specification, including the claims, and the drawings (e.g., an Office Action, remarks in an amendment paper, etc.), or (B) the cited application is not stored in the USPTO’s IFW system. The requirement in 37 CFR 1.98(a)(2)(iii) for a legible copy of the specification, including the claims, and drawings of each cited pending U.S. patent application (or portion of the application which caused it to be listed) is sua sponte waived where the cited pending application is stored in the USPTO’s IFW system. This waiver is limited to the specification, including the claims, and drawings in the U.S. application (or portion of the application). If material other than the specification, including the claims, and drawings in the file of a U.S. patent application is being cited in an IDS, the IDS must contain a legible copy of such material.
Therefore, these listed co-pending applications can be properly listed with their corresponding US Patent Application Publication number unless cited by the examiner and/or not part of the specification, including the claims, and the drawings can be properly listed as an NPL with legible copies.

The information disclosure statement (IDS) (2 pages total) that was filed on 01/22/2021 has been reviewed as recorded in PTO-1449 forms.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
March 4, 2021